ACCEPTED
                                                                                                        06-15-00099-CR
                                                                                             SIXTH COURT OF APPEALS
                                                                                                   TEXARKANA, TEXAS
                                                                                                  8/12/2015 10:41:34 AM
                                                                                                       DEBBIE AUTREY
                                                                                                                 CLERK

                                   NO. 06-15-00099-CR

                        IN THE COURT OF APPEALS          FILED IN
                                                  6th COURT OF APPEALS
                   SIXTH APPELLATE DISTRICT OF TEXASTEXARKANA, TEXAS
                             AT TEXARKANA         8/12/2015 10:41:34 AM
                                                                                     DEBBIE AUTREY
JAMES FRIEND                                                                            Clerk
                                                                                        Appellant

v.

STATE OF TEXAS                                                                         Appellee

                        APPELLANT’S MOTION FOR
                     EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:

        COMES NOW the Appellant, JAMES FRIEND, by and through counsel of

record, Jason Horton, and for his Motion for Extension of Time to File Brief states as

follows:

                                                     I.

        Appellant’s Brief is due on August 12, 2015.

                                                     II.

        Appellant has neither sought nor obtained any prior briefing extensions in this

case.

                                                    III.

        Appellant requests additional time to (1) review the record for all possible

points on appeal, and (2) prepare Appellant’s brief. Appellant’s counsel’s trial and


                                        James Friend v. State of Texas
                                  6th Court of Appeals No. 06-15-00099-CR
                            Appellant’s Motion for Extension of Time to File Brief
                                                 Page 1 of 6
appellate caseload and schedule have prevented said attorney from being able to

devote the necessary time to complete Appellant’s brief. Said caseload and schedule

includes, but is not limited to, the following since the filing of the record:

        ■ Preparation for and attendance at minor prove-up hearing in Maria Espinosa

and Arcadio Pacheco, Individually and as Next Friend of Carmen Pacheco v. Jasmin

Gonzalez, pending in the 102nd District Court of Bowie County, Texas, on July 13,

2015;

        ■ Preparation for and attendance at pretrial hearing in State of Arkansas v.

Christopher Phillips, pending in the Circuit Court of Miller County, Arkansas, on July

14, 2015;

        ■ Preparation for and attendance at pretrial hearing in State of Arkansas v.

Dana Daniels, pending in the Circuit Court of Miller County, Arkansas, on July 14,

2015;

        ■ Preparation for and attendance at change of plea hearing in United States v.

Raul Saucedo, pending in the United States District for the Eastern District of Texas-

Texarkana Division, on July 16, 2015;

        ■ Preparation for and attendance at proffer meeting with client and Assistant

United States Attorney in United States v. Robert Gene Dethrow, pending in the

United States District for the Eastern District of Texas-Texarkana Division, on July

16, 2015;

                                       James Friend v. State of Texas
                                 6th Court of Appeals No. 06-15-00099-CR
                           Appellant’s Motion for Extension of Time to File Brief
                                                Page 2 of 6
      ■ Preparation for and attendance at Miller County criminal docket (full day) in

the Circuit Court of Miller County, Arkansas, on July 21, 2015;

      ■ Preparation for and attendance at Miller County juvenile docket in the

Circuit Court of Miller County, Arkansas, on July 22, 2015;

      ■ Preparation for and attendance at presentence interview in United States v.

Raul Saucedo, pending in the United States District for the Eastern District of Texas-

Texarkana Division, on July 29, 2015;

      ■ Record review, research Appellant’s points on appeal, and file various

motions in Alicia Dawn Smith v. Lloyd Draughon Smith, pending in the Arkansas

Court of Appeals, from July 11-31, 2015;

      ■ Preparation for and attendance at change of plea hearing in El Dorado,

Arkansas, in United States v. Clarisse Carey, pending in the United States District

Court for the Western District of Arkansas, on August 3, 2015

      ■ Preparation for and attendance at pretrial hearing in State of Arkansas v.

Lindsay Miller, pending in the Circuit Court of Little River County, Arkansas, on

August 4, 2015;

      ■ Preparation for and attendance at Miller County criminal docket (full day) in

the Circuit Court of Miller County, Arkansas, on August 4, 2015;

      ■ Preparation for and attendance at pretrial hearing in State of Arkansas v.

Joshua Mooney, pending in the Circuit Court of Miller County, Arkansas, on August

                                      James Friend v. State of Texas
                                6th Court of Appeals No. 06-15-00099-CR
                          Appellant’s Motion for Extension of Time to File Brief
                                               Page 3 of 6
4, 2015;

      ■ Preparation for and attendance at Miller County juvenile docket in the

Circuit Court of Miller County, Arkansas, on August 5, 2015;

      ■ Preparation for and attendance at plea and sentencing hearing in State of

Arkansas v. Jeffrey Shelton, pending in the Circuit Court of Howard County,

Arkansas, on August 5, 2015;

      ■ Preparation for and attendance at pre-indictment hearing in State of Texas v.

Larry Foster, pending in the 102nd District Court of Bowie County, Texas, on August

5, 2015;

      ■ Preparation for and attendance at pre-indictment hearing in State of Texas v.

Demarcus James, pending in the 102nd District Court of Bowie County, Texas, on

August 5, 2015;

      ■ Preparation for and attendance at plea and sentencing hearing in State of

Texas v. Devin Bennett, pending in the 102nd District Court of Bowie County, Texas,

on August 6, 2015;

      ■ Preparation for and attendance at Lafayette County criminal docket in the

Circuit Court of Lafayette County, Arkansas, on August 7, 2015; and

      ■ Preparation for trial in Sacor Financial, Inc. v. Ken and Amy Cullipher,

pending in the Circuit Court of Miller County, Arkansas, from August 7-13, 2015.



                                      James Friend v. State of Texas
                                6th Court of Appeals No. 06-15-00099-CR
                          Appellant’s Motion for Extension of Time to File Brief
                                               Page 4 of 6
                                                   IV.

      This motion is made in good faith and not for purposes of delay.

                                                   VI.

      Without additional time, Appellant will be denied effective assistance of

counsel on appeal, to which he is entitled.

      WHEREFORE, Appellant requests that the deadline for the filing of his Brief

be extended thirty (30) days, and for any such other relief to which he may be entitled.

                                                                      Respectfully submitted,

                                                                      JASON HORTON LAW FIRM
                                                                      114 West Broad Street
                                                                      Texarkana, Texas 75501
                                                                      Mail to:
                                                                      P.O. Box 1596
                                                                      Texarkana, Texas 75504
                                                                      T- (903) 792-2000
                                                                      F- (903) 792-2100

                                                           BY: /s/ Jason Horton
                                                               Jason Horton
                                                               jason@jasonhortonlaw.com
                                                               Texas Bar Number 24041130

                                                                      ATTORNEY FOR APPELLANT




                                       James Friend v. State of Texas
                                 6th Court of Appeals No. 06-15-00099-CR
                           Appellant’s Motion for Extension of Time to File Brief
                                                Page 5 of 6
                            CERTIFICATE OF SERVICE

         On this 12th day of August, 2015, I hereby certify that a true and correct copy of

the foregoing instrument will be served on the Bowie County District Attorney’s

Office, according to the Texas Rules of Appellate Procedure and the rules of this

Court.

                                                                        /s/ Jason Horton
                                                                        Jason Horton




                                         James Friend v. State of Texas
                                   6th Court of Appeals No. 06-15-00099-CR
                             Appellant’s Motion for Extension of Time to File Brief
                                                  Page 6 of 6